DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 6289998) in view of Hay et al. (US 20090095528) and in view of Dirksen et al. (US 20130008647).
Regarding claims 1 and 6: Krueger discloses a drilling motor 12, 130 for providing rotational force within a wellbore and a method for relieving pressure in a drilling motor (Fig. 1; col. 3, lines 15-20). Krueger discloses a system for drilling a well comprising a drill string 20 configured to convey drilling mud from a surface pump and a drilling motor 130 connected to the drill string (Figs. 1, 2A, 2B; col. 3, lines 6-48). Krueger discloses a housing 105, 136 comprising an interior and an exterior and that 
Krueger does not explicitly disclose an interior valve at a downstream end of the passage, that the valve includes a rupture disc configured to close the passage when the pressure from the drilling mud is less than a threshold pressure, and to rupture to open the passage and pass the drilling mud through the valve when the pressure from the drilling mud is greater than the threshold pressure. Hay discloses an interior valve 170 at a downstream end of a passage (Fig. 6; [0036]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Krueger to include an interior valve as taught by Hay. As Krueger teaches a bypass feature but is silent regarding the bypass structure, it would have been within routine skill to select a known valve structure to control the bypass. Such a selection would have been predictable with a reasonable expectation of success. 
Krueger, as modified by Hay, does not explicitly disclose that the interior valve includes a rupture disc configured to close the passage when the pressure from the 
Krueger, as modified by Hay and Dirksen discloses receiving a drilling mud to the drilling motor through a drilling string, rotating a rotor of the drilling motor within a power section of a housing of the drilling motor in response to a pressure provided by the drilling mud, that the rotor comprises an internal passage that is initially closed via an interior valve located within the drilling motor and at a downstream end of the passage, that the interior valve comprises a rupture disc that closes the passage when the pressure from the drilling mud is less than a threshold pressure, opening the interior valve by rupturing the rupture disc when the pressure from the drilling mud is above the 
Regarding claims 2 and 13: Krueger discloses that the passage is located through a center of the rotor (Figs. 2A, 2B; col. 4, lines 22-39). 
Regarding claims 3 and 7: Krueger, as modified by Hay and Dirksen, discloses that the valve comprises a plurality of bypasses configured to disperse the drilling mud passing through the valve into an annulus below the power section (Hay - Fig. 6; [0036]). 
Regarding claim 4: Krueger, as modified by Hay and Dirksen, discloses that the plurality of bypasses comprise an angle of travel that is less than 90 degrees with respect to an axis of the drilling motor (Krueger - Fig. 2B; Hay - Figs. 5, 6).  
Regarding claim 5: Krueger, as modified by Hay and Dirksen, discloses that the plurality of bypasses comprise a first bypass with an opening at a first longitudinal location and a second bypass with an opening at a second longitudinal location (Krueger - Fig. 2B; Hay - Figs. 5, 6 - the examiner finds this limitation as being disclosed because two separate bypasses are at two separate longitudinal locations. It should be considered to recite more specifically that the first and second locations are longitudinally spaced from one another).  

Regarding claims 9 and 12: Krueger, as modified by Hay and Dirksen, discloses that powering the downhole tool comprises powering a drill bit, a reamer, a MWD, an LWD, a pulser valve, a rotary steerable, any other downhole tool, or combinations thereof (Hay - [0030]).  
Regarding claim 10: Krueger, as modified by Hay and Dirksen, discloses forcing the drilling mud from a drill bit nozzle, wherein all the drilling mud is forced through the drill bit nozzle (Hay - [0031]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
4/9/2021